            Case 2:21-cr-20281-LJM-DRG ECF No. 1, PageID.1  Filed
                                                  AUSA: Trevor    04/19/21Telephone:
                                                               Broad         Page 1(313)
                                                                                     of 11
                                                                                         226-9100
AO 91 (Rev. ) Criminal Complaint                          Special Agent:     Brady Rees              Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan

United States of America                                                                   Case: 2:21−mj−30183
   v.                                                                                      Assigned To : Unassigned
Sherwin Hamilton                                                          Case No.         Assign. Date : 4/19/2021
                                                                                           Description: RE: SHERWIN
                                                                                           HAMILTON (EOB)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  April 19, 2021              in the county of                   Wayne     in the
        Eastern           District of      Michigan         , the defendant(s) violated:
         Code Section                                            Offense Description
     18 U.S.C. § 922(g)(1)                                  Felon in possession of a firearm




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                            Complainant’s signature

                                                                                  Brady W. Rees, Special Agent (ATF)
                                                                                               Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:
        April 19, 2021                                                                           Judge’s signature

City and state: Detroit, Michigan                                          Hon. David R. Grand, United States Magistrate Judge
                                                                                               Printed name and title
 Case 2:21-cr-20281-LJM-DRG ECF No. 1, PageID.2 Filed 04/19/21 Page 2 of 11




          AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, Special Agent Brady W. Rees, being first duly sworn, hereby depose and

state as follows:

                                INTRODUCTION

              I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms

and Explosives (“ATF”). I am an “investigative or law enforcement officer of the

United States” within the meaning of Title 18, United States Code, Section

2510(7), and I am empowered by law to conduct investigations and make arrests of

offenses enumerated under federal law.

             I have been an ATF Special Agent since January 2016, and I have had

extensive law enforcement training, including at the Federal Law Enforcement

Training Center in the Criminal Investigator Training Program and ATF Special

Agent Basic Training. Prior to becoming an ATF Special Agent, I was a police

officer with the City of Novi, in Michigan, for approximately three years. I also

have a bachelor’s degree in Criminal Justice.

             As an ATF Special Agent, I have authored numerous federal search

warrants, federal criminal complaints, and federal arrest warrants.

             As an ATF Special Agent, I have participated in numerous criminal

investigations, including investigations involving firearms, armed drug tracking,

and criminal street gangs. I am familiar with, and have experience using, a variety



                                         1
 Case 2:21-cr-20281-LJM-DRG ECF No. 1, PageID.3 Filed 04/19/21 Page 3 of 11




of investigative techniques and resources, including physical and electronic

surveillance, undercover and various types of informants, and cooperating sources.

             I have personal knowledge or have been provided by other law

enforcement officers with the facts set forth herein. I have not included each and

every fact known to me concerning this investigation; rather I have set forth only

the facts necessary to establish probable cause that Sherwin HAMILTON violated

18 U.S.C. § 922(g)(1), felon in possession of a firearm.

                              PROBABLE CAUSE

                                 Criminal History

             I reviewed a Computerized Criminal History (“CCH”) for

HAMILTON that showed that, in 2019, HAMILTON was convicted of a felony

offense for Receiving Stolen Property. As a result, I know that HAMILTON is

prohibited under federal law from possessing firearms.

                  Instagram Posts of HAMILTON with Firearms

             As part of this investigation, I have reviewed known images of

HAMILTON, including, for example, the photograph of HAMILTON on his State

of Michigan driver’s license. I have also conducted surveillance at HAMILTON’s

residence of 6*** Plainview, Detroit, Michigan. Based on my review of these

known images and observing HAMILTON personally during surveillance, I am

able to identify HAMILTON as being in the social media posts described below.



                                         2
 Case 2:21-cr-20281-LJM-DRG ECF No. 1, PageID.4 Filed 04/19/21 Page 4 of 11




             I reviewed social media posts associated with the Instagram account

“freeheadshot_krew” (the “Subject Account”) during March 2021. I observed that

HAMILTON frequently appears in selfie-style images and videos on the Subject

Account, suggesting that HAMILTON records and personally posts the images and

videos on the Subject Account. Accordingly, based on my training and experience,

I believe HAMILTON is an account user of the Subject Account.

             On March 22, 2021 and March 23, 2021, I reviewed a series of

videos, known as Instagram “Stories,” which were posted to the Subject Account.

In these Instagram Stories, I observed suspected firearms. I was able to identify the

make, model, and caliber on one of the suspected firearms—a black handgun with

a suspected laser attachment—that HAMILTON is believed to be holding in the IG

Stories. The firearm contained the markings, “Glock, 23, Austria, .40.” Based on

this information and my training and experience, I believe the firearm to be a

Glock, model 23, .40 caliber, semi-automatic pistol.

             I also consulted with ATF Special Agent Michael Jacobs, an interstate

nexus expert, who reviewed the referenced Instagram posts. Special Agent Jacobs

advised me that he concluded based on his training and experience that a Glock,

model 23, .40 caliber firearm would meet the federal definition of a firearm and

would have been manufactured outside the state of Michigan.




                                          3
 Case 2:21-cr-20281-LJM-DRG ECF No. 1, PageID.5 Filed 04/19/21 Page 5 of 11




            The following are additional observations I made regarding what is

depicted in the Instagram Stories posted to the Subject Account on March 22,

2020:

            a.    In one of the stories posted at approximately 11:20 a.m.,
                  HAMILTON can be seen in possession of the above-referenced
                  Glock, model 23, .40 caliber pistol. The video begins with
                  HAMILTON, in a vehicle. HAMILTON picks up the firearm
                  by the extended magazine. Snapshots from the video are
                  included below.




                                        4
Case 2:21-cr-20281-LJM-DRG ECF No. 1, PageID.6 Filed 04/19/21 Page 6 of 11




          b.    In another video posted to the Subject Account at
                approximately 2:00 p.m., HAMILTON appears to be sitting on
                a porch. HAMILTON points the firearm at the camera.
                HAMILTON also appears to be in possession of a high capacity
                drum magazine. Below are snapshots from the video.




                                     5
Case 2:21-cr-20281-LJM-DRG ECF No. 1, PageID.7 Filed 04/19/21 Page 7 of 11




          c.    Additional Instagram “Stories” were posted to the Subject
                Account at approximately 7:30 p.m. In these videos, an
                individual believed to be HAMILTON can be seen holding a
                firearm, which appears to be the same Glock pistol, depicted
                above. Further, the street signs for I-96 and Meyers Road are
                observed. The intersection of Meyers Road and I-96 is located
                in the Eastern District of Michigan. Below are snapshots from
                the video.




                                     6
 Case 2:21-cr-20281-LJM-DRG ECF No. 1, PageID.8 Filed 04/19/21 Page 8 of 11




            In addition to the Instagram Stories, I reviewed a post from the subject

account from March 19, 2021. In the post, HAMILTON is depicted in a residence,

with what appears to be the same Glock pistol, with attached laser and high

capacity drum magazine. The caption states, “I put 50 in da 23.” Based on my

training and experience I believe “50” refers to the number of live rounds the high

capacity drum magazine contains and “23” refers to the model of Glock pistol.

Below are snapshots from the post:




             Execution of Federal Search Warrant at 6*** Plainview

            On April 14, 2021, ATF agents obtained a federal search warrant to

search 6*** Plainview in Detroit, Michigan, which is in the Eastern District of

Michigan.


                                         7
 Case 2:21-cr-20281-LJM-DRG ECF No. 1, PageID.9 Filed 04/19/21 Page 9 of 11




            On April 19, 2021, ATF agents and Detroit police officers executed

the above-referenced federal search warrant at 6*** Plainview, Detroit, Michigan.

HAMILTON was inside the residence when agents and officers executed the

search warrant, along with two other adults and two small children.

            In the search of the residence agents and officers recovered several

items from the location including:

            a.     One Glock, model 23, .40 caliber, semi-automatic pistol
                   bearing serial number NRB764 (shown below), loaded with
                   twenty-one rounds of .40 caliber ammunition in the upstairs loft
                   area.




            b.     One drum magazine, containing 37 rounds of .40 caliber
                   ammunition, recovered from the trunk of a gray Chevrolet
                   Malibu that was parked in the driveway of the residence. The
                   characteristics of the recovered drum magazine are consistent
                   with the drum magazine observed in the posts on the Subject
                   Account on March 19, 2021, as shown above in paragraph 15,
                   including the color, shape and general appearance.




                                        8
Case 2:21-cr-20281-LJM-DRG ECF No. 1, PageID.10 Filed 04/19/21 Page 10 of 11




             The Glock pistol recovered during the search has similar

characteristics to the suspected firearm that I observed HAMILTON to be holding

in the above-referenced Instagram posts, such as the color of the firearm; the

manufacturer, model, and caliber of the weapon; and the attached laser.

             After receiving a Miranda warning, HAMILTON agreed to speak

with agents. HAMILTON indicated the following:

             a.    HAMILTON acknowledged that he is on probation for a felony
                   conviction.
             b.    HAMILTON denied that the recovered Glock firearm belonged
                   to him.
             c.    HAMILTON confirmed that he had been living at the residence
                   for approximately one year and shared the upstairs bedroom/loft
                   area with his wife, who was also present at the time of the
                   search and indicated that the Glock, model 23, .40 caliber pistol
                   did not belong to her.

             A search in a law enforcement database of the serial number on the

recovered Glock handgun, NRB764, confirmed that the serial number corresponds

to a Glock, model 23 pistol, and indicated that the firearm was last registered in the

State of Michigan in 2009. The registered address for firearm is not 6***

Plainview, Detroit, Michigan, and the registered owner was not present when the

firearm was recovered, nor is the registered owner believed to live at where that

address where the handgun was recovered.



                                            9
Case 2:21-cr-20281-LJM-DRG ECF No. 1, PageID.11 Filed 04/19/21 Page 11 of 11




              ATF Special Agent Jacobs, a firearms interstate nexus expert, was

given an oral description of the recovered Glock pistol. Based on the verbal

description of the Glock firearm, without physically examining it, Special Agent

Jacobs advised me that, based on his training and experience, the firearm meets the

federal definition of a firearm and that it was manufactured outside the State of

Michigan and therefore traveled in interstate and/or foreign commerce.

                                  CONCLUSION

              Based on the above facts, there is probable cause to believe that on

April 19, 2021, while in the Eastern District of Michigan, HAMILTON, knowing

that he had been previously convicted of a crime punishable by imprisonment for a

term exceeding one year, possessed a Glock, model 23, .40 caliber, semi-automatic

pistol, in violation of 18 U.S.C. § 922(g)(1).

                                                 Respectfully submitted,

                                                 __________________________
                                                 Brady W. Rees, Special Agent
                                                 Bureau of Alcohol, Tobacco,
                                                 Firearms and Explosives

Sworn to before me and signed in my
presence and/or by reliable electronic means.

________________________________
Hon. David R. Grand
United States Magistrate Judge

Dated:   April 19, 2021




                                          10
